USCA11 Case: 20-14174    Date Filed: 03/30/2022   Page: 1 of 10




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14174
                 Non-Argument Calendar
                 ____________________

JENNIFER CROMARTIE,
                                            Plaintiff-Appellant,
versus
JULIA TUTWILER PRISON FOR WOMEN,
TREMAINE BALDWIN,
NAPOLEAN GOODSON,
ADRIAN BAKER,
TERRALL BROWN,
JONATHAN BIRMINGHAM,
QUINETTER SMITH,
SONJA ROSE,
LAGRETA MCCLAIN,
TERMAINE BALDWIN,
USCA11 Case: 20-14174        Date Filed: 03/30/2022      Page: 2 of 10




2                       Opinion of the Court                 20-14174

SHAKITA BOZEMAN,
KENNETH DRAKE,
BRANDON THORNTON,
TRACY FLOYD,
BRIAN COLEMAN,
DEIDRA WRIGHT,
DARRYL FINCH,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:19-cv-00568-ECM-SMD
                    ____________________

Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Proceeding pro se, Jennifer Cromartie appeals the district
court’s order dismissing with prejudice her second amended
complaint raising claims under 28 U.S.C. § 1983, Title VII of the
Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq., and
state law for failing to state a claim under Rule 12(b)(6) and as a
shotgun pleading under Rules 8 and 10 of the Federal Rules of Civil
USCA11 Case: 20-14174         Date Filed: 03/30/2022    Page: 3 of 10




20-14174               Opinion of the Court                         3

Procedure. She argues that the district court erred in dismissing
her complaint. After careful review, we affirm.
                         I.      BACKGROUND
        In August 2019, Cromartie, then a corrections officer at Julia
Tutwiler Prison for Women (“Tutwiler Prison”) in Wetumpka,
Alabama, filed a pro se complaint in the district court, which she
characterized as an “EEOC complaint,” against multiple
defendants. According to Cromartie, after a subordinate employee
threatened her over the radio, various other officials in the prison
retaliated against her. After the Defendants attempted to dismiss
her claims, Cromartie successfully moved to amend her complaint,
subject to the magistrate judge’s warning that her amended
complaint would supersede the original complaint, and that she
should “set forth all information she wishes to be considered.” The
magistrate judge also informed Cromartie that failure to comply
could result in the dismissal of her case.
       In her subsequent first amended complaint, Cromartie
alleged that Defendant Shakita Bozeman, who was in possession of
a firearm in accordance with her role as a corrections officer,
declared that “yall better come get [Cromartie] before something
bad happens to her,” or “yall better come get [Cromartie] before I
do something bad to her.” In addition to Tutwiler Prison and
Bozeman, Cromartie named a litany of individual coworkers and
supervisors as defendants in her complaint: Adrian Baker, Terrall
Brown, Jonathan Birmingham, Quinetter Smith, Sonja Rose,
Lagreta McClain, Termaine Baldwin, Kenneth Drake, Brandon
USCA11 Case: 20-14174       Date Filed: 03/30/2022    Page: 4 of 10




4                      Opinion of the Court                20-14174

Thornton, Napoleon Goodson, Tracy Floyd, Brian Coleman,
Deidra Wright, and Darryl Finch.
        As best we can tell, Cromartie also alleged the following in
her first amended complaint: Finch, her supervisor, was supposed
to help “write up” Bozeman for her misconduct, which he failed to
do; McClain and Goodson retaliated against her by taking away her
overtime hours, “unless it was convenient for them”; McClain
improperly accused her of having a sexual relationship with a male
coworker; Drake, Goodson, McClain, and Wright ignored emails
she sent them; Smith gave her a low “evaluation score,” barring
her from a promotion; the group generally subjected her to
“intimidation tactics,” forcing her to seek medical attention;
Goodson forced her to see a counselor and made her come in for a
shift on a holiday when she was not scheduled to work; all the
defendants discriminated against her; she received write-ups after
filing her EEOC complaint; and, finally, Baker permitted Bozeman
to work near Cromartie, despite knowing that the two should not
be in close proximity, and then wrote up a false statement against
Cromartie. Cromartie also claimed that the prison breached its
contract with her, subjected her to a biased investigation, abused
its authority, and defamed and slandered her.
       Except for Bozeman, all of the defendants filed a Rule
12(b)(6) motion to dismiss Cromartie’s claims shortly thereafter.
The group raised five principal challenges: (1) although Cromartie
alleged a Title VII claim for retaliation she nevertheless failed to
show that she was engaged in a protected activity at the time; (2)
USCA11 Case: 20-14174        Date Filed: 03/30/2022      Page: 5 of 10




20-14174                Opinion of the Court                         5

Cromartie improperly sued the defendants in their individual
capacities under Title VII, failed to exhaust her administrative
remedies, and failed to file a timely claim; (3) even if Cromartie had
properly sued the defendants in their official capacities, because the
prison was a named party in the suit, those claims would be barred
by absolute immunity; (4) all of the defendants were entitled to
absolute and qualified immunity; and, (5) Cromartie failed to
comply with Civil Rules 8(a)(2) and 10(b). Alternatively, the
defendants asked the court to order Cromartie to file a statement
identifying the claims which she sought to litigate against each
specific defendant.
       Bozeman separately moved to dismiss Cromartie’s
complaint pursuant to 12(b)(6) because, as an employee, she was
not liable under Title VII, let alone a party to the allegedly breached
contract.
        The magistrate judge ordered Cromartie to respond, and
she filed a motion for a more definite statement, which the
magistrate judge construed and granted as a motion to amend.
The magistrate judge identified two deficiencies in Cromartie’s
complaint. First, Cromartie failed to demand a specific form of
relief. And second, she did not explain how her statement of facts
supported a particular cause of action against any specific
defendant. The magistrate judge warned Cromartie that, absent
extraordinary circumstances, she would not receive another
opportunity to amend her complaint, and, because the second
amended complaint would supersede any earlier complaints, she
USCA11 Case: 20-14174             Date Filed: 03/30/2022         Page: 6 of 10




6                          Opinion of the Court                        20-14174

“should clearly explain how the factual allegations support each
claim, and should specify exactly which claims she is asserting
against which defendants.”
       Cromartie then filed her second amended complaint under
42 U.S.C. § 1983, Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. §§ 2000e et seq., and state law which largely
mirrored her earlier complaints. However, she freshly alleged that
Bozeman threatened her, saying “[w]hen you pull that pistol I got
your back and got another bullet for you,” intimidated her by
walking closely to her, and yet was never penalized. Moreover,
she contended that Birmingham was never reprimanded for failing
to write-up Bozeman, despite having witnessed the threatening
behavior. Cromartie also maintained that she was required to
write a statement about an alleged sexual relationship with a male
coworker, which that coworker did not have to do. All in,
Cromartie identified seventeen specific claims. 1



1 Specifically: “Title VII [Discrimination]” (Count 1); sex discrimination in
violation of Title VII (Count 2); retaliation in violation of Title VII (Count 3);
“civil-rights violation of redress of [grievance],” in violation of the First
Amendment (Count 4); “violation of whistle blower” (Count 5); breach of
contract (Count 6); breach of fiduciary duties (Count 7); “[verbal] threats of
[violence],” in violation of Ala. Code § 13A-5-7 (Count 8); “filing [a] false
statement,” in violation of the prison’s rules and regulations (Count 9); unfair
labor practice, in violation of the prison’s rules and regulations (Count 10);
“defamation of character” (Count 11); conspiracy to commit bodily harm, in
violation of Ala. Code § 13A-5-7 (Count 12); harassment (Count 13); menace
(Count 14); hostile work environment, in violation of Ala. Code § 13A-5-7 and
USCA11 Case: 20-14174            Date Filed: 03/30/2022        Page: 7 of 10




20-14174                  Opinion of the Court                               7

      The defendants again moved to dismiss Cromartie’s
complaint for failure to state a claim and for violating the federal
pleading standards.
       Cromartie responded, in relevant part, that despite the
magistrate judge’s clear instructions, she was not required to
delineate or number her claims because they all arose from a single
injury. Cromartie also contended that her complaint satisfied the
relevant pleading standards.
       After a bit more motion practice, the magistrate judge
entered a report and recommendation (“R&R”) recommending
that the district judge grant the Defendants’ motions to dismiss
with prejudice. The magistrate judge concluded that Cromartie’s
second amended complaint amounted to an impermissible
shotgun pleading. He emphasized that Cromartie: (1) failed to
identify which defendants were subject to which counts; (2) alleged
duplicative counts; and, (3) failed to fix previously identified
deficiencies. The magistrate judge focused his analysis on the
pleading standards embodied in Rule 8, which requires a complaint
to contain “a short and plain statement of the claim showing that
the pleader is entitled to relief” and that “[e]ach allegation must be
simple, concise, and direct,” and Rule 10(b), which, in relevant part,
requires a party to “state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a single set of


Title VII (Count 15); deliberate indifference, in violation of Title VII (Count
16); and intimidation (Count 17).
USCA11 Case: 20-14174        Date Filed: 03/30/2022     Page: 8 of 10




8                      Opinion of the Court                 20-14174

circumstances.” Fed. Rs. Civ. P. 8(a)(2), (d)(1); 10(b). The
magistrate judge also recommended dismissal pursuant to Rule
12(b)(6).
      Cromartie objected that she had not filed a “shotgun
pleading,” and, instead, asserted that the R&R failed to address the
merits of her second amended complaint. And, in addition to
noting that her initial pleading provided sufficient clarity to allow
Bozeman to respond in a motion to dismiss, she maintained that
she provided sufficient factual information to support her
numerous claims. Finally, asking for another opportunity to
amend, Cromartie posited that the magistrate judge never warned
her about the procedural flaws in her complaint.
       The district court overruled Cromartie’s objections, noting
that she had failed to identify any legal or factual error in the R&R.
The district court subsequently adopted the R&R, granting the
Defendants’ motions to dismiss Cromartie’s complaint with
prejudice. Cromartie timely appealed.
                             II.    ANALYSIS
      A. Standard of Review
       We ordinarily review the dismissal of a shotgun pleading on
Rule 8 or 10 grounds for abuse of discretion. Vibe Micro, Inc. v.
Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018); Weiland v. Palm
Beach Cnty. Sherriff’s Office, 792 F.3d 1313, 1321 (11th Cir. 2015)
Likewise, “[w]e review de novo the district court’s grant of a Rule
12(b)(6) motion to dismiss for failure to state a claim, accepting the
USCA11 Case: 20-14174             Date Filed: 03/30/2022         Page: 9 of 10




20-14174                   Opinion of the Court                                 9

complaint’s allegations as true and construing them in the light
most favorable to the plaintiff. Chaparro v. Carnival Corp., 693
F.3d 1333, 1335 (11th Cir. 2012) (quoting Cinotto v. Delta Airlines,
Inc., 674 F.3d 1285, 1291 (11th Cir. 2012).
      Of course, we construe pro se filings liberally and hold them
to less stringent standards than formal pleadings drafted by
lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
        B. Cromartie fails to identify any error in the district court’s
           dismissal of her complaint with prejudice.
       The district court dismissed Cromartie’s complaint with
prejudice for failure to comply with pleading standards under Rules
8 and 10 and for failure to state a claim under Rule 12(b)(6). 2 On


2  We have identified four types of shotgun pleadings: (1) complaints
“containing multiple counts where each count adopts the allegations of all
preceding counts, causing each successive count to carry all that came before
and the last count to be a combination of the entire complaint,” (2) complaints
containing “conclusory, vague, and immaterial facts not obviously connected
to any particular cause of action,” (3) complaints that do “not separat[e] into a
different count each cause of action or claim for relief,” and (4) complaints that
“assert[] multiple claims against multiple defendants without specifying which
of the defendants are responsible for which acts or omissions, or which of the
defendants the claim is brought against.” Weiland v. Palm Beach Cnty.
Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015). Shotgun pleadings
“waste scarce judicial resources, inexorably broaden the scope of discovery,
wreak havoc on appellate court dockets, and undermine the public’s respect
for the courts.” Vibe Micro, 878 F.3d at 1295 (internal quotations and
alterations omitted). Accordingly, a district court may dismiss a claim as a
shotgun pleading pursuant to its inherent power to manage its docket. Id.
However, district courts must afford a litigant at least one chance to remedy
USCA11 Case: 20-14174             Date Filed: 03/30/2022         Page: 10 of 10




10                          Opinion of the Court                        20-14174

appeal, Cromartie—by pointing to pre-Twombly pleading
standards—argues that the district court erred in dismissing her
case, citing to Rule 41(b). Furthermore, she repeatedly challenges
the district court’s ruling on the merits. It is unclear exactly what
arguments Cromartie is making about Rule 41(b). If she means
that the district court should have dismissed her case under Rule
41(b) instead of Rule 12(b)(6) because then she would have been
permitted the opportunity to refile her complaint, she is mistaken.
Rule 41(b) provides that a dismissal for failure to state a claim that
does not specify whether it is a dismissal with or without prejudice
is, in fact, an “adjudication on the merits”—in other words, a
dismissal with prejudice. See Fed. R. Civ. P. 41(b); Lomax v. Ortiz-
Marquez, 140 S. Ct. 1721, 1722 (2020). In any event, the district
court dismissed her complaint with prejudice, and so Rule 41(b) is
not implicated. 3
       Because we hold that Cromartie failed to identify any error
in the district court’s dismissal of her complaint with prejudice, we
conclude that she necessarily fails to carry her burden to show that
the district court abused its discretion in the process.
        AFFIRMED.


identified deficiencies before dismissing a shotgun complaint with prejudice.
Id.; see also Jackson v. Bank of America, N.A., 898 F.3d 1348, 1358–59 (11th
Cir. 2018). Cromartie received that opportunity.
3 If, however, she means that the court erred by dismissing her case under Rule

41(b), she is mistaken as the district court did not utilize that rule. Instead, it
granted the defendants’ Rule 12(b)(6) motion to dismiss Cromartie’s case as
an impermissible shotgun pleading and for failure to state a claim upon which
relief could be granted.